Title: Joshua Johnson to John Quincy Adams, 25 April 1797
From: Johnson, Joshua
To: Adams, John Quincy


        
          My Dear Sir
          London 25 April 1797.
        
        I thank you for your obliging Letter of the 31st Ultimo I do not know that I should have replied to it before the 5th. of next Month had not my Daughter receved a late Letter from you & in which you inform her that the Letters you had recived from America had

determined you to proceed to Lisbon as soon as possible but that you was diserous of takeing London in your way, I need not tell you that I should be glad to see you on many Accounts, one amongst the rest is to shew you that I have arrainged all my old concerns & am now nearly ready to return to the Country that gave me Birth, with a hope of Settling my Family comfortably & then ending the remainder of my Days, prudence will in this, direct that I arrange my Worldy matters by Will & if I should be deprived of seeing you before I quit this Country I shall take the liberty to nominate you; my Son; & Nephew my Executors, being confident that you will exert your self to protect, the Fortunes & Morals of all my Children & under your advice & Instruction my Nephew will be enabled to Collect & arrange all my Merchantile affairs & which must produce a large Sum, to be divided amongst my Family, but I will refrain from saying any thing more to you at present on this gloomy Subject
        You mention your intentions of ingageing a Vessell to take you to Lisbon, that you intended to arrange with the Captain to touch in some Port & then wait for you until you could come to London & Join my Daughter whom you intend to take with you, as her Father I am anxious to see her happy & united to the Man, I am shure will make her so; & one whom I esteem, I would therefore do anything in my power to promote your intentions & was not the Schooner Mary rather two small to take you to Lisbon, I would send her immedeatly to Rotterdam & their wait your conveniency in comeing over, this Vessell is about 50 Tons Built in Virginia is fitted up for Passengers & remarkably handsome I wish that I could have known your intentions sooner, I certainly would have indeavored to accomodate you, I expect the Holland by the Fifteenth of next Month, she may be order’d to Rotterdam or Amsterdam if so she will afford you a good conveyance to London where I want her to take me & my Family out to Amica & from this I think you may always meet with Vessells bound to Lisbon, I however wish by the return of Post to hear from you & know your determenatin.
        Your Successor I find is expected every Day, it is more than probable that he may come home in the Holland— It is said here that the Emperor has made his Peace, is it so, & if it is, what effect will it have on this & our Country, I am afraid & very much afraid that it will make the Directory very imperious & Insolent to us— I have the pleasure to inform you that Mrs. Johnson & the Ladies are all well, they unite in their most Affectionate good wishes to you & I am— / Dear Sir / Your truly Affecte. Friend
        
          Joshua Johnson
        
       